Citation Nr: 1528536	
Decision Date: 07/02/15    Archive Date: 07/15/15

DOCKET NO.  14-09 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for neuropathy of the left arm.  

2.  Entitlement to service connection for skin condition of the left foot.  

3.  Entitlement to total disability rating based on individual unemployability (TDIU) 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

The Veteran served on active duty from May 1963 to May 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified at a hearing at the Board before the undersigned Veterans Law Judge in January 2015.  

On his substantive appeal, the Veteran discussed his left foot claim as involving a fungus infection and having to clean out the blisters.  The Board has recharacterized the issue as listed on the cover page.

At his hearing, the Veteran submitted a medical report mentioning several disabilities unrelated to the claims on appeal.  If he wishes to claim service connection for those disabilities, he should do so with specificity at the RO.

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless claims files associated with the Veteran's appeal.  These records have been reviewed by the Board in adjudicating this claim. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

At his hearing, the Veteran submitted treatment records from his private physician J.C.T., M.D.  She stated that the Veteran had a chronic fungal infection of the left foot which has never resolved since the Veteran was stationed in Vietnam.  However, the private physician did not review the Veteran's service treatment records, which make no reference to a skin rash and note normal skin and feet on separation examination, nor did she provide a rationale for her opinion.  Thus, a VA examination with opinion is warranted to resolve this issue.  

With respect to the Veteran's left arm neuropathy claim, he asserts that he was struck by lightning during a training exercise near Ridgeway, South Carolina.  He submitted newspaper articles dated July 26 and 27, 1964 of a lightning strike at Fort Jackson that injured 28; however, it is unclear whether the Veteran is alleging this was when he was struck or whether such documents were submitted simply to show that lightning strikes did occur in that area.  The Veteran's service personnel records indicate he served at Fort Benning, but he alleges he was involved in a training exercise 300 miles away near Ridgeway, South Carolina.  There is nothing in his service treatment records mentioning the lightning strike or any residual injuries.  He has indicated that the training exercise was Operation Air Assault II, and that   he was assigned to HHC, 611th Aircraft maintenance and Supply Battalion, 11 Air Assault Division (test).  However, his service personnel records indicate that from July 1, 1964, he was serving with the HHC 15th TC battalion, 1st Cavalry Division (Air Mbl).  On remand, the AOJ should ask the Veteran to provide a two month period of time of when he was struck by lightning, and if sufficient information      is provided, attempt to verify through official sources that the Veteran's unit was involved in a training exercise near Ridgeway, South Carolina during that time frame. 

Service treatment records note that on April 27, 1964, the Veteran, who was a   clerk typist at the time, was seen for a complaint that his little finger vibrated all   the way up.  Separation examination was negative for any complaints or findings of neurological abnormality.  As medical evidence shows current neurological complaints in his left arm, a VA examination is warranted.

The Veteran also testified that in 2014, he underwent a nerve study of the left arm at the Tuscaloosa, Alabama VA Medical Center (MC).  An April 2014 treatment note from that VAMC noted that left ulnar neuropathy was suspected; however, there are no nerve studies or opinion regarding the neuropathy contained in the treatment records.  

Relevant ongoing medical records since October 2014 should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Regarding his TDIU claim, the Veteran essentially testified that, although he works as a pastor, it is only for two hours per week.  The Veteran essentially contends that his employment is marginal.  The Veteran should be asked to document his income from employment as a pastor.

Accordingly, the case is REMANDED for the following action:

1.  Obtain relevant VA treatment records dating since October 2014, to specifically include a nerve study of the left arm conducted in 2014 at the Tuscaloosa VAMC.  If the nerve study or other records are not available, the Veteran should be notified of such.

2.  Request that the Veteran supply information, to include pay stubs, W2 Forms, tax returns, etc., documenting his annual income from employment as a pastor.

3.  Ask the Veteran to identify the two month period in which his claimed lightning strike occurred.  If sufficient information is provided, the AOJ should attempt to verify through official sources that the Veteran's unit at the time (HHC 611th Aircraft Maintenance and Supply Battalion, 11 Air Assault Division prior to July 1, 1964 or HHC 15th TC Battalion, 1st Cavalry Division (Air Mbl) from July 1, 1964), was involved in a training exercise near Ridgeway, South Carolina and soldiers were injured in a lightning strike.  The Veteran should be advised of a negative response.

4.  Schedule the Veteran for a VA skin examination to determine the nature of the Veteran's skin condition of the left foot and to obtain an opinion as to whether any current condition found is possibly related to service.  The claims folder must be reviewed by the examiner. 

Following a review of the claims file and examination     of the Veteran, the examiner should provide a medical opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current skin condition of the left foot is causally related to service,     to include his presumed exposure to herbicides during service.  A rationale for all opinions expressed should be provided

5.  Schedule the Veteran for VA neurological examination for the purpose of determining whether his claimed neurological disability of the left arm is related to service.  The claims file must be reviewed in connection with the examination.  Following review of the claims file and examination of the Veteran, the examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed neurological disability of the left arm is related to the Veteran's active service, to include the complaint in April 1967 of the little finger vibrating, and the alleged lightning strike.  The examiner should explain the reasons for the conclusion reached.

5.  After undertaking any additional development deemed necessary, the AOJ should readjudicate the claims on appeal.  If the claim remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and afforded the requisite opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

